DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 8,729,488 B2) in view of Hirschman (WO 2008/083313).
With respect to independent claim 1, Wilson teaches in Fig. 1 a radiation detector, characterised in that it comprises two or more ionisation chambers (10) 11, each of which comprises a main body (11) 9, and which are arranged in such a way that the main bodies (11) delimit a measurement space (M) 1 inside which a radiation source may be positioned; an electronic circuit as disclosed in column 9, line 54, configured to detect the total ionization in column 14, lines 25 – 30 of the measuring gas helium 3 as disclosed in column 9, line 49 contained in the ionisation chambers (10).
In addition, Hirschman teaches in Fig. 3 ionization chamber 1081 to determine the total activity delivered to a patient see paragraph [0007]. Also, Hirschman teaches in Fig. 35A a radiation sensor 751 in order to determine the precise dose of pharmaceuticals. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wilson in order to measure accurate amount of pharmaceutical dose for a patient. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 3, Wilson teaches in Fig. 1 a plurality of ionisation chambers (10) 11 arranged in such a way that the main bodies (11) are distributed along a closed curve (C).
With respect to dependent claim 4, Wilson teaches  a plurality of ionisation chambers (10) 11, wherein a part of the ionisation chambers (10a) 11 between two hinges 7 is movable relative to the remaining part of the ionisation chambers (10b) between a measurement position, in which the main bodies (11) are distributed along a closed curve (C), and a service position, in which the main bodies (11) are distributed along a line or an open curve (A) as shown in Fig. 1.
With respect to dependent claim 5,  because of ionization chambers 11 between two hinges in Fig. 1, Wilson teaches a plurality of ionisation chambers (10) arranged in such a way that the main bodies (11) are distributed along an open curve (R).
Or in view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wilson so as to  have ionization chambers arranged in an open curve in order to have a simple detector assembly for a cost effectiveness. This variation would be obvious try as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 6, in Fig. 1 Wilson teaches  a plurality of ionisation chambers (10) arranged in such a way that the main bodies are distributed along two parallel rows (I, II).
With respect to dependent claim 7, Wilson teaches wherein each main body (11) has a cylindrical conformation 11. 
With respect to dependent claim 8, Wilson teaches in Fig. 1 wherein each main body (11) is closed and delimits a containment volume for a gas Helium-3 in column 9, line 49.
With respect to dependent claim 9, Wilson teaches  wherein the main bodies (11) are connected to a manifold (15) a base disclosed in column 9, line 38; the main bodies (11) and the manifold (15) delimit a closed volume for the containment of a gas as shown in Fig. 1.
With respect to dependent claim 10, Wilson teaches as discussed above the a radiation detector according to claim 1, but is silent with a fractionation apparatus for preparing doses of radiopharmaceuticals, comprising: a support for a syringe or another container intended to receive a predetermined dose of a radiopharmaceutical; a support for a bulk container of a radiopharmaceutical; an hydraulic circuit, configured to connect the container of the radiopharmaceutical and a saline solution source to the syringe.
Hirschman teaches a fractionation apparatus for preparing doses of radiopharmaceuticals, comprising: a support as shown in Fig. 24 for a syringe 1100 or another container intended to receive a predetermined dose of a radiopharmaceutical; a support for a bulk container of a radiopharmaceutical 1088; an hydraulic circuit as shown in Fig. 24, configured to connect the container of the radiopharmaceutical and a saline solution source as disclosed in paragraph [0167] to the syringe  and in Fig. 35A a dose adjuster having a radiation sensor 751 in order to determine a dose of radiopharmaceutical, which shows the support for a syringe or another container is located inside the measuring space (M). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wilson so as to determine desired dose of radiopharmaceuticals by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. The modification of Wilson in view of Hirschman would have been simple variation for accurate determination desired dose before it is given to a patient.
	With respect to dependent claim 11, see Fig. 35A of Hirschman for radiation shields 752.
Claim(s)  2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson modified by Hirschman, and further in view of Cooke (US 2013/0154657 A1).
The teaching of Wilson modified by Hirschman has been discussed above.
With respect to dependent claim 2, Wilson is silent with wherein the electronic circuit is configured to integrate the ionisation currents that are produced in the various ionisation chambers (10) in order to obtain a single electrical signal.
	In Fig. 1 and in paragraph [0031] Cooke teaches measuring ionized electron currents. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wilson modified by Hirschman so as to determine amount of desired radiation in desired sample by adding all the current flowing in each ionization chamber. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884